SWEENEY, J.
Heard on defendant’s motion for a new trial.
This is an action of trespass and after a two days’ trial the jury re-tumed a verdict for the plaintiff against both defendants and assessed damages in the sum of $450. The *89two defendants duly filed a motion fo.r a new trial, claiming that the verdict is against the law and the evidence and the weight thereof and that they have discovered new and material evidence since the trial.
For plaintiff: W. !A. Heathman.
For Defendant: Mumford, Huddy & Emerson.
The declaration charges that the two defendants made an assault on the plaintiff on the 9th of July, 1917, inflicting on him serious injuries, much pain and suffering.
The defendants filed separate pleas, claiming self-defence. The testimony proved that the plaintiff and the two defendants were employees of a Textile Company, located in Pawtucket; that the plaintiff was an operative and the defendants were employed in the office; that the plaintiff called at the office to collect some pay which he claimed was due to him, and that a dispute arose about the exact amount due; that this dispute led to an affray during which the plaintiff received serious bodily injury and was finally put out of the office.
There is a conflict between the testimony of the plaintiff and that of the defendants as to who started the affray, and after duly considering all of the testimony, as the Court cannot say the the verdict is against the fair preponderance of the evidence, the verdict is approved.
The Court has considered the copies of the defendants’ affidavits submitted in support of the ground of newly discovered evidence and the counter affidavits filed by the plaintiff, and in its judgment the facts stated in the defendants’ affidavits would not render a different verdict reasonably certain.
The defendants’ motion for a new trial is denied.